  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY TOLBERT,                     )
                                    )
       Plaintiff,                   )
                                    )           CIVIL ACTION NO.
       v.                           )             2:19cv557-MHT
                                    )                  (WO)
KAY IVEY, Governor,                 )
et al.,                             )
                                    )
       Defendants.                  )

                           OPINION AND ORDER

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,    filed     this      lawsuit   against      several    State

officials after allegedly being assaulted by another

inmate.     The     case    is    now   before    the   court     on   the

recommendation of the United States Magistrate Judge

that     plaintiff’s        complaint      be     dismissed     without

prejudice for failure to state a claim on which relief

can be granted.        Although there are no objections to

the recommendation, the court, after an independent and

de novo review of the record, will allow the plaintiff
an   opportunity   to   amend   the   complaint   rather   than

dismiss it.1

     In his pro se complaint, plaintiff states that he

was stabbed by another inmate in the segregation unit’s



    1. The Prison Litigation Reform Act restricts the
ability of a pro se inmate such as plaintiff to proceed
in forma pauperis, and thus avoid paying any filing
fees to the clerk of court prior to the commencement of
a civil suit, “if the prisoner has, on 3 or more prior
occasions ... brought an action ... in a court of the
United States that was dismissed on the grounds that it
is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.” 28
U.S.C. § 1915(g).      The Eleventh Circuit Court of
Appeals has “issued opinions indicating that dismissals
without   prejudice  count    as   ‘strikes’  under  the
statute.” Nunn v. Thompson, No. 2:10CV338-WHA, 2010 WL
3829643, at *1 (M.D. Ala. Sept. 29, 2010) (Albritton,
J.) (citing Rivera v. Allin, 144 F.3d 719, 731 (11th
Cir. 1998), abrogated on different grounds by Jones v.
Bock, 549 U.S. 199 (2007)).     The court notes that the
United States Supreme Court is set to determine whether
a dismissal without prejudice for failure to state a
claim should in fact properly count as a strike against
prisoners    such   as    plaintiff.    See   Lomax   v.
Ortiz-Marquez, 754 F. App'x 756, 757 (10th Cir. 2018),
cert. granted in part, No. 18-8369, 2019 WL 5281291
(U.S. Oct. 18, 2019).   Regardless, because plaintiff’s
suit is not to be dismissed at this time, with or
without prejudice, plaintiff’s suit does not, for now,
constitute a strike.

                                2
exercise area.             See Complaint (doc. no. 1) at 6 ¶ 1.

He included the names of two officers who brought him

and       other     prisoners     into    the     exercise     area     with

restraints--described as a belly chain, leg irons, and

hand cuffs--and then brought their attacker into the

same area without restraints.                  See id.    Based on this,

plaintiff alleged “an Eight[h] Amendment violation by

the defendants due to their failure to protect [him]

from prisoner-on-prisoner violence.”                     Id. at 5.       But

plaintiff         described       the    two     officers      as     merely

“negligen[t]” rather than deliberately indifferent, id.

at    6    ¶   1,    and    did   not    name    them    as   defendants.

Instead,       he    named     Governor    Kay     Ivey,      Commissioner

Jefferson Dunn, and “Commissioner Eddington.”2                         As a

result of these omissions, the court agrees with the

magistrate judge’s view that the current allegations in




    2.   The court believes plaintiff may be referring
to Edward Ellington, then the warden of Draper
Correctional   Facility  where  the   alleged  assault
occurred.
                           3
the complaint fail to state a claim, and will adopt the

recommendation to that extent.

    However,          the      court         disagrees        with      the

recommendation to the extent that the magistrate judge

reasoned    that   granting         plaintiff    leave   to    amend    the

complaint would be futile.                The magistrate judge opined

that,   “Even   if    granted       an     opportunity   to    amend    his

Complaint to name the guards as defendants, Plaintiff’s

negligence claim against them would entitle him to no

relief.”     Report and Recommendation (doc. no. 4) at 4.

While     plaintiff     used    the       word   “negligent”     in     his

complaint to describe the actions of the officers, the

court does not find this word selection determinative.

Because plaintiff is pro se and unlearned in the law,

the court will not assume that his use of the word

“negligent”     reflects       an    intentional    choice      of    legal

theory.

    Although negligent acts on their own do not rise to

the level of an Eighth Amendment violation, “[a] prison


                                      4
official's ‘deliberate indifference’ to a substantial

risk of serious harm to an inmate [does] violate[] the

Eighth Amendment,” to use the language of the United

States Supreme Court in Farmer v. Brennan, 511 U.S.

825, 828 (1994).          Deliberate indifference is a higher

standard        than     negligence           and    is     similar        to

recklessness, where a person “disregards a risk of harm

of which [they are] aware.”                Id. at 837.

     It    is   possible        that   plaintiff      could     amend     his

complaint       to      state     a        viable   Eighth        Amendment

deliberate-indifference claim against the two officers

if   he   could      state    facts    showing      that    the    officers

“kn[ew]    of     and    disregard[ed]         an   excessive      risk   to

inmate     health       and     safety”      when    they     placed      the

unshackled prisoner in the exercise area with him.                        Id.

Importantly, in order to state a viable claim, “the

[officers] must both be aware of facts from which the

inference could be drawn that a substantial risk of

serious harm exists, and [the officers] must also draw


                                       5
the   inference.”            Id.    However,      “a    factfinder      may

conclude that a prison official knew of a substantial

risk from the very fact that the risk was obvious.”

Id.   at    842.      It   also    “does   not   matter       whether   ...

[plaintiff]        face[d]    an   excessive     risk    of   attack    for

reasons personal to him or because all prisoners in his

situation face such a risk.”              Id. at 843.



                                    ***

      Accordingly, it is ORDERED that:

      (1)   The     recommendation        of   the     magistrate   judge

(doc. no. 4) is adopted only to the extent that it

finds that the complaint, as currently drafted, fails

to state a claim for relief.

      (2) The magistrate judge shall enter an appropriate

order granting the plaintiff an opportunity to file an

amended complaint.




                                     6
    This case is referred back to the United States

Magistrate Judge for further proceedings.

    DONE, this the 5th day of November, 2019.


                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           7
